Citation Nr: 0102827	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for contact dermatitis 
(claimed as skin disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1995 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in January 1999 by 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The issue of entitlement to service connection for contact 
dermatitis, claimed as a skin disorder is the subject of the 
remand immediately following this decision.


FINDINGS OF FACT

1. The service medical records reflect that the veteran was 
routinely exposed to hazardous noise while working around 
jet aircraft during service.  

2. Audiometric testing conducted during service documented a 
decrease in the veteran's hearing acuity.

3. On VA audiometric examination in May 2000, the average 
puretone thresholds in decibels (dbs) were measured as 18 
dbs on the right and 11 dbs on the left with speech 
recognition scores of 96 percent in the right ear and 100 
percent in the left ear. 



CONCLUSION OF LAW

The veteran does not have a hearing loss disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records in July 1996 show that the veteran 
underwent audiometric testing.  The examiner noted that the 
veteran was routinely exposed to hazardous noise.  The report 
of this testing reveals that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
10
5
10
5
10

Service medical records show an assessment of right otitis 
media in September 1996.

Service medical records at the time of the veteran's 
separation examination in July 1998 show that the veteran 
underwent audiometric testing, and note a history of exposure 
to jets and complaints of tinnitus.  The report of this 
testing reveals that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
20
LEFT
15
20
20
0
10

The veteran underwent a VA examination in April 2000.  She 
reported exposure to noise from jet engines and that she wore 
ear protection.  The veteran reported noticing difficulty 
hearing conversation during service and also noted the onset 
of tinnitus.  The veteran reported that, at the time of her 
separation examination from service, she had been told that 
she had a 20 percent loss of hearing.  The veteran reported 
no family history of hearing problems and no history of ear 
infections.  An audiogram was scheduled for the veteran, and 
the results were not available to the examiner.  The veteran 
was diagnosed with probable sensorineural hearing loss.

On VA examination in May 2000, the veteran reported that, 
during service, she was a C-5 loadmaster.  Her job required 
loading of jet aircraft, which included standing directly 
underneath noisy jet engines.  The veteran reported wearing 
ear protection, but that the noise was extreme and the ear 
protection was of little benefit.  The veteran also reported 
exposure to ammunition and gunfire during basic training.  
The veteran reported that she was unable to hear normal 
conversation in certain situations, and that she had 
bilateral periodic tinnitus.  On audiometric testing, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
20
10
15
5
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.


Analysis

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The Board notes that service connection has been established 
for tinnitus, and the evidence of record supports a finding 
that the veteran was routinely exposed to hazardous noise.  
Although the audiometric evidence of record documents a 
decrease in the veteran's hearing acuity during her period of 
active duty, there is no evidence to establish that the 
veteran's puretone threshold loss meets the criteria of 
38 C.F.R. § 3.385 for a hearing loss disability such to 
support entitlement to service connection for bilateral 
hearing loss. 

In the absence of any additional evidence of hearing 
impairment, as shown by audiometric examination such to meet 
the criteria for a VA hearing loss disability, entitlement to 
service connection for bilateral hearing loss is not 
warranted.  In reaching this conclusion, the Board has 
carefully considered the veteran's statements and contentions 
in support of her claim; however, these assertions are found 
to be outweighed by the medical evidence of record.

In view of the above, it is the Board's conclusion that VA 
has fulfilled the duty to assist in this case, as required by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The veteran has been afforded an 
examination by VA, and there is nothing in the file to 
suggest that additional, relevant medical records exist or 
can be obtained.  Additionally, in light of the available 
record, as explained above, there is no reasonable 
possibility that further evidentiary development would aid in 
substantiating the veteran's claim.  Under the circumstances, 
the Board finds that adjudication of this claim, without 
referral to the RO for initial consideration under the 
Veterans Claims Assistance Act of 2000, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law with respect to the veteran's claim 
for service connection for a skin disorder.  This is so 
because the RO, in the January 1999 decision, denied the 
veteran's claim for service connection on the basis of it not 
being well grounded.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The Board further notes that in January 2000, the RO 
increased the evaluation for the veteran's service-connected 
low back strain from 10 percent to 20 percent, resulting in a 
combined rating of 30 percent, effective from June 24, 1999 
(date of claim).  In correspondence dated in March 2000, the 
veteran disagreed with that determination, claiming 
entitlement to an earlier effective date of award of the 30 
percent rating.  As such, the issue is in appellate status.  
38 C.F.R. §§ 20.200, 20.201 (2000).  A review of the record 
does not show that the issue has been made the subject of a 
statement of the case, and it should be.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Accordingly, in order to ensure due process in this case and 
in an effort to assist the veteran in the development of her 
claim, this case is REMANDED for the following actions:

1. The RO should ask the veteran, with the 
assistance of her representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
she has been treated for the disability 
at issue.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the veteran.  If private medical 
treatment is reported and those records 
are not obtained, the veteran and her 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
Examinations should be conducted and 
medical opinions should be sought to 
ascertain whether the claimed 
disability is attributable to military 
service.  The examiner(s) should be 
asked to specifically diagnose each 
disability found relative to the 
veteran's claim of service connection, 
and provide an opinion as to the 
medical probabilities that each 
diagnosed problem is attributable to 
military service.  If no disability is 
found, or no link to military service 
is found, such findings and 
conclusions should be affirmatively 
stated.

3. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination reports 
to ensure that they comply with the 
directives of this remand.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

4. Thereafter, the RO should re-
adjudicate the claim for service 
connection for a skin disorder.  The 
RO must consider all the evidence of 
record, including that obtained as a 
result of this remand.  

5. The RO should send the veteran and her 
representative a statement of the case 
on the issue of entitlement to an 
earlier effective date of award of the 
combined 30 percent rating.  The 
veteran should be advised that she 
must submit a VA Form 9 or substantive 
appeal within 60 days of the date of 
the supplemental statement of the case 
in order to perfect her appeal and 
obtain appellate consideration of this 
issue.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If any benefit for which a timely substantive appeal has been 
filed remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The veteran 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 



